Exhibit 10.1

AMENDMENT

TO

EMPLOYMENT AGREEMENT



(Joseph M. Redling)



AMENDMENT, dated as of April 7, 2008, between NutriSystem, a Delaware
corporation (the "Company"), and Joseph M. Redling (the "Executive").

RECITALS



WHEREAS, the Company and the Executive previously entered into an employment
agreement, dated August 6, 2007 (the "Employment Agreement"), that sets forth
the terms and conditions of Executive's employment with the Company;

WHEREAS, the Company desires to promote the Executive from his current position
with the Company as its Chief Operating Officer so that he will become the
Company's Chief Executive Officer and to make certain changes to the Employment
Agreement to reflect the Executive's promotion;

WHEREAS, the Executive has agreed to the terms of his promotion with the
Company;

WHEREAS, the Company and the Executive also desire to make certain changes to
the Employment Agreement so that the Employment Agreement complies with the
requirements of section 409A of the Internal Revenue Code of 1986, as amended;
and

WHEREAS, Section 14 of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written amendment between the Executive
and the Company.

NOW, THEREFORE, the Company and the Executive, each intending to be legally
bound hereby, agree that the Employment Agreement shall be amended as follows:

Chief Executive Officer and Director
. The second and third sentences of Section 1 of the Employment Agreement are
hereby amended in their entirety to read as follows:

"Effective May 1, 2008, the Executive shall be the President and Chief Executive
Officer of the Company and shall perform duties consistent with this position as
are assigned by the Board of Directors of the Company (the "Board"). The
Executive shall be an executive officer of the Company and a member of the Board
and, as a material inducement for the Executive to enter into this Agreement,
the Executive shall report solely and directly to the Board and, if during the
Employment Term (as defined in Section 3 of this Agreement) Michael J. Hagan
ceases to be the Chairman of the Board, then the Company agrees to take such
actions as are necessary and appropriate to consider the Executive as a
candidate to be the Chairman of the Board."

Initial Term
. The first sentence of Section 3 of the Employment Agreement is hereby amended
its entirety to read as follows:

"The initial term of employment under this Agreement (the "Initial Term") begins
on the Effective Date and ends on September 30, 2011."

Initial Salary
. The second and third sentences under the header "
Salary
" in Section 4 of the Employment Agreement are hereby amended in their entirety
to read as follows:

"The Salary is at the rate of $660,000 (the "Initial Salary"). The Initial
Salary shall be in effect from May 1, 2008 through December 31, 2008, and
thereafter the Board or the Compensation Committee shall review the Salary at
least once a year; provided, however, that on each January 1 during the
Employment Term, the Salary shall be increased by a minimum positive amount
equal to the Salary in effect on January 1 of the prior year multiplied by 3.5%.
The Salary shall never be less than the Initial Salary."

Annual Bonus
. The second sentence under the header "
Annual Bonus
" in Section 4 of the Employment Agreement is hereby amended in its entirety to
read as follows:

"The Executive shall be eligible to receive an Annual Bonus up to 150% of the
Executive's Salary, and during the Initial Term shall receive an Annual Bonus
equal to no less than 100% of the Executive's Salary; provided that the Annual
Bonus for 2008 shall be based on Executive's Salary being equivalent to
$660,000; and provided, further, that the Annual Bonus is conditioned on the
employment of the Executive with the Company through the date that the Annual
Bonus is paid."

Temporary Housing
. The first paragraph of Section 6 of the Employment Agreement is hereby amended
so that "Chief Executive Officer" is replaced by "Chairman."
Good Reason
. The first sentence of the second paragraph of Section 11 of the Employment
Agreement is hereby amended in its entirety to read as follows:

"The Executive also may terminate this Agreement for Good Reason, provided that
the Executive gives the Company written notice of the Good Reason condition
within 90 days from the initial existence of the Good Reason condition, and if
the Company has not cured the Good Reason condition within 30 days following
such notice from the Executive, then the Executive's employment will be
terminated effective as of the 30th day following the expiration of the
Company's cure period, unless the Company designates an earlier termination
date, and upon such a termination, the Executive will be treated in accordance
with Section 12, as if the Executive's employment had been terminated by the
Company without cause."

Termination without Cause or Non-Renewal by the Company
. Paragraph (1) of Section 12 of the Employment Agreement is hereby amended in
its entirety to read as follows:

"(1) within 30 days following the Executive's termination date, but no sooner
than the end of the revocation period for the release, the Company will pay to
the Executive a lump sum severance payment (the "Severance Payment") in the
amount equal to the sum of:

(i) the greater of 12 months or the remainder (up to only a maximum of 24
months) of the Employment Term, of the sum of (x) the Salary then in effect,
plus (y) the Annual Bonus (calculated as equal to 100% of Salary) then in
effect;

(ii) a pro rated amount of the Annual Bonus (calculated at 100% of Salary) from
the first day of the calendar year in which the termination occurred through the
date of termination, and

(iii) the value of the premium cost to the Company to continue the Executive on
the Company's group life and AD&D policy for the 12 month period following the
Executive's termination date; and"

Section 409A
. Section 18 of the Employment Agreement is hereby amended in its entirety to
read as follows:

"This Agreement shall be interpreted to avoid any penalty sanctions under
section 409A of the Internal Revenue Code of 1986, as amended (the "Code"). If
any payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under section 409A, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed. All payments to be made upon a termination of employment
under this Agreement may only be made upon a 'separation from service' under
section 409A of the Code. For purposes of section 409A of the Code, each payment
made under this Agreement shall be treated as a separate payment and the right
to a series of installment payments shall be treated as the right to a series of
separate payments. In no event may the Executive, directly or indirectly,
designate the calendar year of payment.

To the maximum extent permitted under section 409A of the Code and its
corresponding regulations, the cash severance benefits payable under this
Agreement are intended to meet the requirements of the short-term deferral
exemption under section 409A of the Code and the 'separation pay exception'
under Treas. Reg. section 1.409A-1(b)(9)(iii). However, if such severance
benefits do not qualify for such exemptions at the time of the Executive's
termination of employment and therefore are deemed as deferred compensation
subject to the requirements of section 409A of the Code, then if Executive is a
"specified employee" of a publicly traded corporation under section 409A of the
Code on the date of Executive's termination of employment, payment of severance
under this Agreement shall be delayed for a period of 6 months from the date of
the Executive's termination of employment if required by section 409A of the
Code. The accumulated postponed amount shall be paid in a lump sum payment
within 10 days after the end of the 6 month period. If Executive dies during the
postponement period prior to payment of the postponed amount, the amounts
withheld on account of section 409A of the Code shall be paid to the personal
representative of Executive's estate within 60 days after the date of
Executive's death. The determination of whether Executive is a "specified
employee" shall be made by the Compensation Committee (or its delegate) in
accordance with section 409A of the Code and the regulations issued thereunder."

Restricted Stock Grant on Date of Amendment
. On the date of this Amendment, the Executive will receive a restricted stock
grant of 295,000 shares in accordance with the terms and conditions set forth in
the Stock Award Agreement attached as Appendix A. This restricted stock grant
shall vest in four 25% tranches from the date of grant until September 4, 2011,
as set forth in Appendix A; provided that the Executive is employed by the
Company on each such vesting date.
Restricted Stock Grant Upon Stockholder Approval of 2008 Plan
. The Compensation Committee has also approved a restricted stock grant to the
Executive in an amount equal to the greater of (x) 55,000 shares, or (y) the
number of shares equal to (i) $821,700, divided by (ii) the closing price per
share of the Company's common stock on the date of grant. This stock grant shall
be in accordance with the terms and conditions set forth in the Stock Award
Agreement attached as Appendix B. This stock grant shall vest in four 25%
tranches from the date of grant until September 4, 2011, as set forth in
Appendix B; provided that the Executive is employed by the Company on each such
vesting date. This stock grant shall be made on the date of stockholder approval
of the Company's 2008 Long Term Incentive Plan (the "
2008 Plan
"), shall be made under the 2008 Plan, and shall be subject to stockholder
approval of the 2008 Plan. The Company will submit the 2008 Plan to stockholders
for approval at the Company's 2008 Annual Meeting of Stockholders.
Amendment and Restatement of Performance Stock Grant
. On the date of this Amendment, the Performance Stock Grant (as defined in the
Employment Agreement), originally delivered by the Company to the Executive on
September 4, 2007, shall be amended and restated to provide for full vesting on
September 4, 2011, subject to earlier vesting based upon the achievement of
certain performance goals for the Company's 2009 and 2010 fiscal years, provided
that the Executive is employed by the Company on each such vesting date. The
Performance Stock Grant, as amended and restated, shall be in accordance with
the terms and conditions set forth in the Amended and Restated Stock Award
Agreement attached as Appendix C.
Effect on Employment Agreement
. In all respects not modified by this Amendment, the Employment Agreement is
hereby ratified and confirmed.

IN WITNESS WHEREOF, the Company and the Executive agree to the terms of the
foregoing Amendment, effective as of the date first written above.

NUTRISYSTEM, INC.

 

By: /s/ Michael J. Hagan

Name: Michael J. Hagan

Title: Chairman

 

EXECUTIVE:

 

/s/ Joseph M. Redling

Name: Joseph M. Redling

 

 

 